UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1421



CHARLES K. HAMILTON,

                                              Plaintiff - Appellant,

          versus


PILGRIM’S PRIDE CORPORATION,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (CA-03-9-2)


Submitted:   June 10, 2004                 Decided:   June 17, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles K. Hamilton, Appellant Pro Se. Daniel Leroy Fitch, Thomas
Edward Ullrich, WHARTON, ALDHIZER & WEAVER, Harrisonburg, Virginia.
Peter Gregory Zurbuch, BUSCH & TALBOTT, Elkins, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Charles K. Hamilton appeals the district court’s order

granting Defendant’s motion for summary judgment on his complaint

alleging excessive exposure to carbon monoxide.   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.    See Hamilton v. Pilgrim’s

Pride Corp., No. CA-03-9-2 (N.D.W. Va. Mar. 29, 2004). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -